Citation Nr: 1529240	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  07-26 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this appeal in February 2009, February 2013, July 2013, and July 2014.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

Regrettably, the appeal is REMANDED again to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2014, the Board remanded the appeal for a written response from the Dallas VA medical treatment facility that records pertaining to the Veteran for the period from November 1991 to June 1999 do not exist or are otherwise unavailable.  The Board directed that, if the records were unavailable, the AOJ should enter a "formal determination as to the unavailability of the records."  Also, the Board directed that if the AOJ determined that the VA records sought do not exist or that further efforts to obtain same would be futile, then the AOJ was to advise the Veteran of that determination, to include identifying the records which could not be obtained, briefly explaining the efforts made to obtain those records, describing any further action(s) to be taken by VA regarding the pending claim including deciding the claim on the basis of available evidence, and advising the Veteran that he is ultimately responsible for providing the evidence.
On review of the post remand July 2014 record, the Board finds that the requested actions were not completed as directed.  The AOJ documented a telephone contact that the records sought were not available and there was a handwritten notation of such on an Appeals Management Center cover sheet.  It is unclear who made the handwritten notation to the cover sheet.  The record includes no memorandum on the unavailability of the VAMC treatment records requested as directed in the Board's July 2014 remand.  The record includes no formal notice to the Veteran of the unavailability of the records sought as directed in the Board's July 2014 remand.  Therefore, remand is again required to ensure that VA has met its due process obligations to the claimant.

It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a written response from the Dallas VA medical treatment facility that records pertaining to the Veteran for the period from November 1991 to June 1999 do not exist or are otherwise unavailable.  A response that is clearly from the Dallas VAMC should be associated with the electronic claims file.

2.  Thereafter, as applicable, the AOJ should prepare for the record a "Memorandum on the Unavailability of the VAMC Records for the Period from November 1991 to June 1999," which should be associated with the electronic claims file.

3.  If the AOJ formally determines that the VA records in question do not exist or that further efforts to obtain same would be futile, then the AOJ should notify the Veteran of that determination, including identifying the records which could not be obtained, briefly explaining the efforts made to obtain those records, describing any further action(s) to be taken by VA regarding the pending claim including deciding the claim on the basis of available evidence, and advising the Veteran that he is ultimately responsible for providing the evidence.  He should then be afforded an opportunity for a response.

4.  Lastly, the AOJ should readjudicate the issue on appeal and if the benefit sought is not granted, furnish to the Veteran a supplemental statement of the case and permit him a reasonable period for a response, prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




